Citation Nr: 0631537	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
August 1970 rating decision of the RO, which denied service 
connection for a chronic neuropsychiatric disability.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





REMAND

The veteran served on active duty from January 1968 to 
September 1969.  

This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 RO rating 
decision, which granted service connection and a 30 percent 
rating for post-traumatic stress disorder (PTSD), effective 
from June 22, 1987.  The veteran had appealed that decision, 
claiming a higher initial rating and an earlier effective 
date for the award of service connection.  Subsequently, the 
RO assigned higher disability ratings for the PTSD, and the 
veteran withdrew his appeal for higher evaluations; however, 
he continued his appeal for an earlier effective date for 
the award of service connection for PTSD.  

In a February 2005 decision, the Board denied the veteran's 
claim of an earlier effective date for the award of service 
connection for PTSD.  In the introduction to that decision, 
the Board referred to the RO the issue of CUE in an August 
1970 RO rating decision.  (The veteran had submitted a 
written CUE claim at the time of a November 2004 hearing 
before the undersigned Veterans Law Judge.)  

In February 2005, the Board promulgated a decision pertinent 
to the issue of entitlement to an earlier effective date.  
Subsequently, in a separate decision, the Board has vacated 
its February 2005 decision with regard to the earlier 
effective date issue, on the basis that the Board should not 
have addressed that issue until the RO initially adjudicates 
the inextricably intertwined CUE claim.  

In view of the foregoing and as indicated by the veteran's 
representative in a written argument dated in December 2005, 
the case must be returned to the RO for its consideration of 
the CUE claim in the first instance.  If the decision is 
adverse to the veteran, he may initiate an appeal to the 
Board.  However, as the case now stands, the Board does not 
have appellate jurisdiction over the veteran's CUE claim.  
The Board does retain jurisdiction over the issue of 
entitlement to an effective date earlier than June 22, 1987, 
for the grant of service connection for PTSD, and will issue 
a de novo decision on that matter pending the RO's 
adjudication of the veteran's CUE claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action:

The RO should adjudicate the claim of 
whether clear and unmistakable error 
exists in an August 1970 rating decision 
of the RO, which denied service connection 
for a chronic neuropsychiatric disability.  
If the decision is adverse to the veteran, 
he should be advised as to how he can 
initiate an appeal to the Board with the 
timely filing of a notice of disagreement.  
If such has been received, the RO should 
then issue him a statement of the case on 
the CUE issue.  The veteran should be 
advised of the time limit in which he can 
perfect an appeal to the Board on this 
issue by filing a substantive appeal.  See 
38 C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on this issue, should 
it be certified to the Board for further 
appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the veteran's claim.  No action is 
required of the veteran unless he receives further notice.   
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


